DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on 01/12/2021 with respect to the amendments of the claim(s) have been considered but are not moot in view of new grounds of rejection under 103 rejection. 
With respect to the previous claim objections of claims 13-14, 16-17 and 19, the claim objection is herein withdrawn in view of the amendment 

Claim Objections
Claim 6 is objected to because of the following informalities:  “control the display to display display information”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al., US 2011/0258559 (IDS) in view of Harada et al., US 2010/0077054.
Claim 1, You discloses ([fig 1]) an electronic device comprising: 
a communication unit ([fig 1]); 
a memory ([fig 1])) configured to store log information associated with at least one notification received through the communication unit ([fig 5C] unchecked message 501, checked message 502), 
a display ([fig 1]); and 
a processor ([fig 1]) functionally coupled with the memory ([fig 1]), the communication unit or the display ([fig 1]), wherein the processor is configured to 
receive a notification through the communication unit ([fig 1] display message list S340, S350), 

determine a display order of the received notification based on the identified log information ([fig 5C] unchecked message 501, checked message 502), and 
display the received notification on the display based on the determined display order ([fig 5C] unchecked message 501, checked message 502).
	But is silent on, 
the log information comprising a user reaction time indicating an average time interval, from a time to which each notification is received to a time to which a user reaction related to each notification is received, to each notification.
However, as Harada discloses the log information comprising a user reaction time indicating an average time interval ([0064] calculate an average reply time for each sender email address based on the calculated reply time, a recent average reply time and a number of transmissions of the reply email stored in a reply time database 59, and update the average reply time in the reply time database 59 by the calculated average reply time), from a time to which each notification is received to a time to which a user reaction related to each notification is received, to each notification ([0064] calculate an average reply time for each sender email address based on the calculated reply time, a recent average reply time and a number of transmissions of the reply email stored in a reply time database 59, and update the average reply time in the reply time database 59 by the calculated average reply time). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the You invention with 
Claim 2, You as modified discloses the electronic device of claim 1, wherein the log information further comprises at least one of position information, interaction information or application information (You [fig 5A] a first checked item (reception hour: PM 09:00, Apr.  1, 2010)).   
Claim 11, see claim 1 for the rejection, You discloses an operating method of an electronic device, comprising: 
receive a notification through a communication unit; 
identifying log information associated with received notification, 
wherein the log information is associated with at least one notification received through the communication unit, and comprises a user reaction time indicating an average time interval, from a time to which each notification is received to a time to which a user reaction related to each notification is received, to each notification; 
determining a display order of the received notification based on the identified log information; and 
displaying the received notification based on the determined display order.
Claim 12, see claim 2 for the rejection, You as modified discloses the method of claim 11, wherein the log information further comprises at least one of position information, interaction information or application information.  
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al., US 2011/0258559 (IDS) and Harada et al., US 2010/0077054 in view of Kobres et al., US 2016/0063492.
Claim 3, You as modified discloses the electronic device of claim 1, 
but You and Harada invention is silent on, 
wherein the user reaction time information comprises an action time for entering an application associated with the received notification through the received notification and a check time for a user to identify the received notification.  
However, as Kobres discloses wherein the time information comprises an action time for entering an application associated with the received notification through the received notification and a check time for a user to identify the received notification ([0066] resource profiler 114 may maintain a pattern or profile for the user with respect to certain software resources and/or groupings of the software resources.  The pattern can include: sequence of software resource access, time spent with each software resource, time of day for access, day of week for access, actions taken when another software resource sends a notification (such as an email, a text, a call, etc.), and the like).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the You and Harada invention with Kobres invention to include the claimed limitation(s) so as to allow the system to collect user contexts/patterns relevant to usage of software resources and to make use of such attributes for possible authentication purposes. 
.  
Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al., US 2011/0258559 (IDS) and Harada et al., US 2010/0077054 in view of Nassiri, US 2002/0046250.
Claim 7, You as modified discloses the electronic device of claim 1, 
but You and Harada invention is silent on, 
wherein the processor is configured to change display information of the received notification based on the display order and attribute information of the received notification.  
However, as Nassiri discloses wherein the processor is configured to change the display information of the received notification based on the display order and attribute information of the received notification ([0012] a listing for the first email item, and displays at least a portion of the sorted in-basket list in the sorted order.  The priority sorting attribute may be associated with the first email item by either the sender or the receiver of the first email item).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the You and Harada invention with Nassiri invention to include the claimed limitation(s) so as to allow the system to sort the list according to an attribute that is suitable to a user desire. 
.  
Claim(s) 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al., US 2011/0258559 (IDS) and Harada et al., US 2010/0077054 in view of Jeon et al., US 2015/0019966.
Claim 8, You as modified discloses the electronic device of claim 1, wherein the processor is configured to, 
but You and Harada invention is silent on, 
in response to determining that the log information is not stored, determine the display order of the received notification to a center of a display region of the display based on a received notification reception time.  
However, as Jeon discloses determine the display order of the received notification to the center of a display region of the display based on a notification reception time ([fig 2A] [0069] if a new message includes accompanying data, the electronic device 100 can confirm the accompanying data through a notification window of the new message). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the You and Harada invention with Jeon invention to include the claimed limitation(s) so as to allow the system to display a newly receiving message that is not a log information to the user for immediate attention thereby improving notification efficiency. 

but You and Harada invention is silent on, 
in response to determining that the log information is not stored, determine the display order of the received notification to a last display order of a notification list based on a notification reception time.  
However, as Jeon discloses if the log information is not stored ([0124] the electronic device 100 can set not to display a notification of messages 409 and 413 received from non-confirmed (i.e., non-stored) senders with reference to the memory 110 of the electronic device 100 or a database), determine the display order of the notification to a last display order of a notification list based on a notification reception time ([0124] the electronic device 100 can set not to display a notification of messages 409 and 413 received from non-confirmed (i.e., non-stored) senders with reference to the memory 110 of the electronic device 100 or a database). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the You and Harada invention with Jeon invention to include the claimed limitation(s) so as to allow the system to arrange different settings for displaying messages suitable to user desire. 
Claim 10, You as modified discloses the electronic device of claim 1, wherein the processor is configured 
but You and Harada invention is silent on,  

However, as Jeon discloses to include an indicator for switching a first user interface which provides a notification based on the log information ([0161] if choosing `exclude non-registered number` 717 as `ON` in the setting step of the notification processing program 116, the electronic device 100 may not display a notification of a message and accompanying data that are received from a sender who is not stored in the memory 110 of the electronic device 100 or the database) to a second user interface which provides a notification based on a notification reception time ([fig 4A] [0157] the electronic device 100 can set a method of displaying a notification of a received message and accompanying data included in the received message).     
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the You and Harada invention with Jeon invention to include the claimed limitation(s) so as to allow the system to arrange different settings for displaying messages which to include or not to include sender who is not stored in the memory that is suitable to user desire. 
Claim 19, You as modified discloses the electronic device of claim 9, wherein the processor is configured to determine whether the received notification exceeds the display, and in response to determining that the received notification exceeds the display, determine the display order of the received notification to a preset position (You [0010] since it is unable to display a message item corresponding to a group including a .  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al., US 2011/0258559 (IDS), Harada et al., US 2010/0077054 and Jeon et al., US 2015/0019966 in view of Park et al., US 2016/0018954.
Claim 20, You as modified discloses the electronic device of claim 10, wherein the processor is configured to, 
But You, Harada and Jeon invention is silent on, 
in response to determining that the indicator is selected while the first user interface is displayed, switch to the second user interface.
However, as Park discloses if the indicator is selected while the first user interface is displayed, switch to the second user interface ([0109] When performing the operation of switching the chat window displayed on the display 150 to another chat window, the electronic device 101 may also switch the chat window based on a user input detected in the notification display area 501).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the You, Harada and Jeon invention with Park invention to include the claimed limitation(s) so as to allow the user to switch from one window of a message to another window of another message thereby enhancing user messaging operation. 

Allowable Subject Matter
Claims 4-6 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4. the electronic device of claim 3, wherein the processor is configured to determine whether there is another notification, in response to determining there is the another notification, identify an action time of the another notification, compare the action time of the received notification with an action time of the another notification, and determine the display order of the notification based on a comparison result.  
5. the electronic device of claim 4, wherein the processor is configured to, in response to determining that the action time of the received notification is ahead of the action time of the another notification, determine the display order of the received notification to be above the display order of the another notification.  
6. the electronic device of claim 4, wherein the processor is configured to control the display to display information of a notification positioned at a top of the display order differently from display information of a notification positioned at a bottom of the display order.  
14. the method of claim 13, wherein determining the display order of the received notification based on the identified log information comprises: 
determining whether there is another notification; 
in response to determining there is the another notification, identifying an action time of the another notification; 6DOCKET No. SAMS06-17293 APPLICATION No. 16/486,429 PATENT 

15. the method of claim 14, wherein determining the display order of the received notification based on the comparison result comprises: 
in response to determining that the action time of the received notification is ahead of the action time of the another notification, determining the display order of the received notification to be above the display order of the another notification.  
16. the method of claim 14, wherein determining the display order of the received notification based on the comparison result comprises: 
in response to determining that the compared action times are the same, determining the display order of the received notification of a faster check time to be above the display order of the another notification of a slower check time.  
17. the electronic device of claim 4, wherein the processor is configured to:
in response to determining that the compared action times are the same, determine the display order of the received notification of a faster check time to be above the display order of the another notification of a slower check time.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647